Citation Nr: 0834453	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss for the period dating from March 
7, 2006, to November 14, 2007.

2.  Entitlement to an initial rating in excess of 50 percent 
for bilateral hearing loss for the period since November 15, 
2007.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral hearing loss and assigned a 
disability evaluation of 20 percent, effective March 7, 2006.  
A timely appeal was noted with respect to that rating.

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for the service-connected bilateral 
hearing loss from 20 percent to 50 percent, effective 
November 15, 2007.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
terminate the appeal.  Id.  Thus, the issue remains in 
appellate status. 


FINDINGS OF FACT

1.  The average pure tone hearing loss on authorized 
audiological evaluation in August 2006 was 58 decibels in the 
right ear and 64 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 92 
percent in the right ear and 64 percent in the left ear.  An 
exceptional pattern of hearing loss was shown in the 
veteran's right ear.

2.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the August 2006 
VA examination correspond to category IV, and the scores for 
the left ear correspond to category VI.   

3.  The average pure tone hearing loss on authorized 
audiological evaluation in November 2007 was 66 decibels in 
the right ear and 71 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 52 
percent in the right ear and 40 percent in the left ear.  An 
exceptional pattern of hearing loss was shown bilaterally.

4.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the November 
2007 VA examination correspond to category VIII, and the 
scores for the left ear correspond to category IX.   


CONCLUSIONS OF LAW

1.  For the period from March 7, 2006 to November 14, 2007, 
the criteria for an initial disability rating in excess of 20 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2007). 

2.  For the period since November 15, 2007, the criteria for 
an initial disability rating in excess of 50 percent for 
bilateral hearing loss are not met.  38 U.S.C.A.     § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in June 2008 provided the veteran with an 
explanation  of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board also notes 
that notice was provided regarding both potential ratings and 
effective dates in a September 2008 letter to the veteran.  
See Dingess v.  Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the Board notes that the veteran's claim arise from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's duty-to-assist letter was not provided before 
the adjudication of his claim.  However, after he was 
provided the June 2008 letter, he was given a full 
opportunity to submit evidence, and his claim was 
subsequently readjudicated in August 2008.  He has not 
claimed any prejudice as a result of the timing of the 
letter.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations, the most recent of 
which was conducted les than a year ago.  Medical records 
from Drs. G.W.M., N.M.R. and S.M. were obtained and 
associated with the claims folder.  The veteran had requested 
a hearing before the Board, but withdrew his request in 
August 2007.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.   

Analysis

The veteran has indicated that he can no longer hear soft 
voices.  This reportedly has caused him to curtail both 
social and professional activities; in particular, he has 
resigned from the boards of two organizations because of an 
inability to hear discussions.  He characterized this as 
"particularly traumatic."  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential  
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected hearing loss; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  As noted 
above, the RO has already assigned a two stage initial 
rating.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 38 
C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides as follows: 

(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman 
numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results 
in the higher numeral. Each ear will be 
evaluated separately. 

(b) When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for 
hearing impairment from either Table VI or 
Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to 
the next higher Roman numeral.  Each ear will 
be evaluated separately.  

For the period of time dating from March 7, 2006, to November 
14, 2007

From this period of time, the only medical evidence which is 
adequate for rating purposes is the report of an audiology 
examination conducted by the VA in August 2006.  The Board 
notes that there is a private treatment record dated in 
February 2006; however, the results of that audiogram are 
uncertified, and the report is thus not adequate for rating 
purposes.  

On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
50
55
60
58
LEFT
50
65
70
70
64

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 64 percent in the left ear.

The Board notes that the RO arrived at the 20 percent rating 
based on a finding of exceptional pattern of hearing loss in 
the veteran's right ear, pursuant to 38 C.F.R.  § 4.86.  
Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the August 2006 VA examination 
correspond to category II.  However, because the veteran's 
right ear demonstrated an "exceptional" hearing loss, Table 
VIa is applicable to the hearing loss found in that ear.  
38 C.F.R. § 4.86.  Under Table VIa, the hearing loss in the 
veteran's right ear corresponds to category IV.  Pursuant to 
4.86(b), that higher numeral must then be applied.  The 
scores for the veteran's left ear correspond to category VI.  
The intersection point for categories IV and VI under Table 
VII shows that the veteran's hearing loss does not exceed the 
levels contemplated for a 20 percent rating.  Accordingly, 
the Board concludes that the schedular criteria for an 
initial disability rating in excess of 20 percent for 
bilateral hearing loss during the period from March 7, 2006, 
to November 14, 2007, have not been met. 

For the period of time since November 15, 2007

As noted above, the RO has assigned a 50 percent rating 
effective from November 15, 2007, to the present date.  The 
Board must consider whether an even higher rating is 
warranted for that period of time.  The only relevant 
evidence is a VA audiology examination on November 15, 2007.  
Pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
65
70
66
LEFT
60
75
75
75
71

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 40 percent in the left ear.  
The Board notes that an exceptional pattern of hearing loss 
was found bilaterally under 38 C.F.R. § 4.86.   

For the right ear, under Table VI contained in Diagnostic 
Code 6100, the average pure tone thresholds and speech 
recognition scores demonstrated during the VA examination 
correspond to category VIII.  However, under Table VIa, the 
puretone average of the right ear corresponds to a category 
V.  Pursuant to 4.86(b), category VIII is applicable.  

Under Table VI contained in Diagnostic Code 6100, the scores 
for the left ear correspond to category IX.  Under Table VIa, 
the puretone average of the left ear corresponds to a 
category VI.  Pursuant to 38 C.F.R. § 4.86, the higher of 
these two numerals, category IX, must be applied.  

The intersection point for these categories (VIII and IX) 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 50 percent 
rating.  Accordingly, the Board concludes that the schedular 
criteria for a disability rating higher than 50 percent for 
bilateral hearing loss during the period beginning November 
15, 2007, are not met based on the November 2007 examination.   

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.   
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  He has not presented any objective 
evidence to show that the hearing impairment currently 
prevents him from completing his job tasks, nor has he 
presented any evidence that he recently lost time from work 
due to hearing loss.  The Board notes that the veteran 
apparently continues to work as the president of a small 
chain of stores.  In light of this, the Board concludes that 
any interference with employment due to hearing loss does not 
rise to the degree that it would be considered "marked".  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996). 

ORDER

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss for the period dating from March 7, 
2006, to November 14, 2007, is denied.

Entitlement to an initial rating in excess of 50 percent for 
bilateral hearing loss for the period since November 15, 
2007, is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


